PER CURIAM:
Claimant brought this action to recover the amount agreed to in a Consent Decree entered into by claimant and respondent in an action in the United States District Court for the Southern District of West Virginia.
The respondent admits the validity of the claim and that the amount agreed to by the parties in the Consent Decree was $25,000.00. Respondent has not paid the amount indicated *80in the Consent Decree to the claimant.
In view of the foregoing, the Court makes an award to the claimant in the amount of $25,000.00.
Award of $25,000.00.